313 S.W.2d 348 (1958)
Russell Lee HOBBS, Appellant,
v.
Arlena JACKSON, Appellee.
No. 15914.
Court of Civil Appeals of Texas, Fort Worth.
May 9, 1958.
Irvin W. Shelman, Fort Worth, for appellant.
Howard M. Fender, Dist. Atty., and Shirley Maclin, Asst. Dist. Atty., Fort Worth, for appellee.
RENFRO, Justice.
Appellant filed a transcript in this court on January 2, 1958. His brief, under Rule 414, Texas Rules of Civil Procedure, was due to be filed by February 1. On April 25, he offered a brief for filing.
Under the provisions of Rule 415, the appellate court may dismiss the appeal for want of prosecution, unless good cause is shown for failure to file a brief within the required time and that appellee has not suffered material injury thereby.
The appellant has not offered any good cause or excuse for his failure to file his brief within the proper time or made any showing that appellee has not suffered material injury thereby. Indeed, presumptively at least, the appellee has suffered a consequential injury, in that she has been denied thereby the exercise of her affirmative right to seasonably file a brief for herself in reply to that of appellant.
No good cause, or in fact no cause, having been shown for appellant's failure to file his brief, the appeal is hereby dismissed for want of prosecution. Lefevre v. Carlton Independent School District, Tex.Civ. App., 292 S.W.2d 811; Aldridge v. Clinton Park Development Co., Tex.Civ.App., 187 S.W.2d 255; Liberty Mutual Ins. Co. v. Thrasher, Tex.Civ.App., 190 S.W.2d 596; United County Mut. Fire Ins. Co. v. Talley, Tex.Civ.App., 240 S.W.2d 466; Irving Carpet Co. v. Bragg, Tex.Civ.App., 296 S.W.2d 790.
Appeal dismissed.